Citation Nr: 0006918	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 14, 
1994, for a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings actions by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that in June 1996 the RO denied 
entitlement to a total rating based upon individual 
unemployability.  In November 1996, the RO granted 
entitlement to a total rating based upon individual 
unemployability, effective from February 21, 1996.

In July 1997, the RO found clear and unmistakable error in 
prior rating decisions, and established an effective date 
from October 14, 1994, for a total rating based upon 
individual unemployability.

In March 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The record prior to October 14, 1994, does not reflect 
that the veteran was unemployable due to service-connected 
disabilities. 

3.  The veteran's post-service employment prior to October 
14, 1994, was not marginal employment.

CONCLUSION OF LAW

An effective date earlier than October 14, 1994, for a total 
rating based upon individual unemployability is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran sustained head 
injuries in a motorcycle accident in December 1986 and 
subsequently developed a seizure disorder.  A December 1990 
report from a service department psychologist found the 
veteran was at least moderately impaired in social and 
occupational functioning.  It was noted that vocational and 
psychological rehabilitation may prove helpful but that his 
present neuro-psychological status was unlikely to improve 
significantly.

A March 1992 VA neuro-psychological examination found the 
veteran's estimated premorbid intelligence to be in the low 
average to average range.  The examiner stated the veteran's 
vocational potential was somewhat limited because of his 
verbal skills, and that he was best suited to careers that 
take advantage of his "visuospatial" abilities.  It was 
noted that the veteran had experienced some success as a 
medical clerk after his head injury which suggested he was 
fairly adaptive and might be able to perform basic duties in 
an office setting.

A May 1992 psychiatric evaluation noted the memory and 
comprehension difficulties the veteran described were 
consistent with a history of a closed head injury and could 
be just enough to have a significant impact on 
competitiveness at the work place.  It was noted that 
impairment of speed and general efficiency often render 
persons with acquired brain damage non-competitive at the 
work place, but that in the veteran's case it was hoped that 
a niche could be found because he was very motivated to 
mainstream himself and become self-sufficient.  The examiner 
stated the veteran was a very good candidate for vocational 
rehabilitation.  

In July 1993 the RO granted entitlement to service connection 
for post-traumatic migraine headaches, assigned a 50 percent 
disability rating, post-traumatic seizure disorder, assigned 
a 20 percent disability rating, mild post-traumatic organic 
brain syndrome, assigned a 10 percent disability rating, mild 
facial nerve palsy, assigned a 0 percent disability rating, 
and residuals of fracture of the left petrous and left 
scaphoid bones, assigned a 0 percent disability rating.  The 
combined disability rating was 60 percent.

VA medical records dated in February 1994 show the veteran 
was experiencing marital problems but was doing well in spite 
of extreme stressors.  It was noted that the veteran reported 
he was missing work and afraid of losing his job, and that he 
was experiencing seizure episodes at work which he feared 
would get him fired.  A March 1994 hospital report noted the 
veteran reported difficulties at work associated with an 
increase in seizure symptoms and back problems.  It was noted 
the veteran was presently employed as a lot supervisor at an 
automobile dealership.  There were no functional status 
restrictions at discharge.

A March 1994 VA vocational rehabilitation counseling report 
noted the veteran had been employed full-time as a lot 
assistant at a large automobile dealership since October 
1992.  The veteran reported he lost his driver's license 7 
months earlier because of his seizure disorder but continued 
to drive cars on the job.  He stated he had been asked to 
work a part-time schedule because he had no driver's license 
and because of frequent absences due to migraine headaches 
and medical treatment.  It was noted that the veteran's 
cognitive deficits and frequent migraine headaches 
constituted a vocational impairment for most occupations, and 
that this impairment had materially contributed to difficulty 
in his present job.  It was also noted that the upheaval in 
his family life would continue to interfere with his ability 
to work consistently.  The examiner found the veteran had a 
serious employment handicap.  

A rehabilitation plan established the stated objective to 
complete one term of skills upgrading at the community 
college level to determine the extent to which migraine 
headaches would interfere with the veteran's ability to 
maintain regular work attendance and sufficient performance.  
The duration of services was from September 1994 to 
December1994.  It was noted the veteran had been granted VA 
Chapter 31 benefits while working part-time at a VA medical 
records section from August 1994 to October 1994.  

In correspondence received by the RO on March 31, 1994, the 
veteran claimed his seizure disorder had increased in 
severity.  In May 1994 the RO denied entitlement to an 
increased evaluation.  

VA medical records dated in June 1994 show the veteran 
complained of low back pain.  He reported he had been doing a 
lot of lifting on the job and that he needed a doctor's 
excuse to return to work.  A subsequent June 1994 report 
noted the veteran had experienced no further seizure activity 
and was unemployed.  

Private medical records dated in June 1994 include a pre-
employment physical examination report.  The physician 
recommended the veteran for employment but noted he had a 
controlled seizure disorder.  Records dated in August 1994 
show the veteran sustained a lumbar strain after unloading a 
truck.  

In correspondence received by the RO on October 14, 1994, the 
veteran reported he had received treatment for his service-
connected disability and requested VA treatment records be 
obtained to substantiate his claim for an increased rating.  

In August 1995 the veteran requested entitlement to a total 
rating based upon unemployability.  The veteran stated that 
he was not presently working and that he could not obtain 
employment because of his back and seizure disorders.

An August 1995 VA fee basis neurology examination noted the 
veteran was not working and that he last worked one year 
earlier for a bag company but was let go because of an 
occupational injury.  The veteran reported he had difficulty 
maintaining employment because of his memory problems.

A September 1995 VA psychiatric examination noted the veteran 
last worked one year earlier in a government supported work 
program but was unable to handle the job because of the 
amount of lifting required.  The veteran reported that he had 
been successful as a lot supervisor at a car dealership and 
had been selected as employee of the year, but that he was 
let go because of medical-related absences and forgetting 
important aspects of the job.  The examiner stated the 
veteran appeared to have a serious impairment in occupational 
functioning.

A November 1995 VA neuropsychology report noted the veteran 
had not changed much since an evaluation in 1992 but that 
current testing revealed a decrease more likely due to 
situation depression rather that his head injury.  It was 
noted that the veteran had struggled with vocational 
rehabilitation as a result of his physical and mental 
difficulties.  

In his February 1996 application for increased compensation 
based upon unemployability the veteran stated he last worked 
full time in November 1994.  He also stated he became too 
disabled to work in November 1994.  He reported his highest 
annual earnings had been $15,000 in 1994 while working as a 
car lot supervisor.  

In May 1996 a representative of the Oregon Bag Company 
reported the veteran worked from July 6, 1994, to August 15, 
1994, as a warehouseman.  It was noted no concessions had 
been made because of a disability and that the veteran had 
been terminated because he had exceeded a 90 day - 16 hour 
discharge policy.  

A May 1996 report by a representative of West Coast Carts 
noted the veteran worked from August 24, 1994, to September 
9, 1994, as a service technician.  It was noted the veteran 
had been terminated because his medical and personal problems 
interfered with his job performance and because he could not 
drive a truck.

In June 1996 a representative of Town and Country reported 
the veteran worked from October 12, 1992, to May 9, 1994, as 
a lot attendant.  It was noted that no concessions had been 
made because of a disability, that the veteran worked 40 
hours per week, and that he had earned $14, 405.90 in 1993.  
It was also noted that he had been terminated because of 
attendance problems and leaving work without authorization.  

A July 1996 VA psychiatric examination noted the veteran was 
not employable at that time as a result of his physical and 
mental disorders.  A neurology evaluation noted the veteran 
was completely occupationally disabled as a result of organic 
brain disorder and temper dyscontrol most likely related to 
his bilateral frontal lobe contusions.  A July 1996 social 
and industrial survey found the veteran was severely socially 
and industrially impaired at that time .  

In statements in support of the claim dated in August 1996 
the veteran's co-workers described employment difficulties he 
experienced as a result of his seizure disorder.  A store 
manager noted the veteran had been hired as a shift manager 
but was changed from manager to "crew schedule" because of 
his seizure disorder.  

An August 1996 report from a representative of Northstar 
Restaurants, Inc., noted the veteran worked from December 1, 
1995, to April 30, 1996.  It was noted the veteran had been 
terminated because of attendance problems.

In November 1996 the RO granted entitlement to a total rating 
based upon individual unemployability.  The effective date 
was established as February 21, 1996.

In his December 1996 notice of disagreement the veteran 
requested entitlement to an earlier effective date.  He 
claimed unemployability benefits should be effective from the 
date he was discharged from service because he had been 
unable to maintain substantial gainful employment since then.  
He reported VA vocational rehabilitation had been verbally 
denied in 1992.

In July 1997, the RO found clear and unmistakable error in 
prior rating decisions, and established an effective date 
from October 14, 1994.

In January 1997 the veteran contended he had not been 
gainfully employed since his release from active service 
solely as a result of his service-connected disabilities.  It 
was noted that his employment at an automobile dealership 
consisted primarily of washing cars for $4.75 per hour and 
was not gainful employment.  

A February 1998 VA vocational rehabilitation evaluation found 
the veteran had a serious employment handicap as a result of 
his service-connected disability and history of poor 
adjustment in employment.  It was noted that feasibility for 
vocational rehabilitation could not be determined at that 
time due to the need to identify a vocational goal compatible 
with his disabilities.

At his personal hearing the veteran testified that his 
employment after service had not been gainful or substantial, 
and that he had been able to maintain employment at an 
automobile dealership only with the assistance of others.  
Transcript, p. 3 (March 1998).  

A May 1998 VA neuropsychology evaluation found the veteran 
demonstrated mild problems with concentration, mental 
tracking, and information processing speed.  His learning and 
memory appeared mildly to moderately impaired but he appeared 
to have average abstract reasoning ability and no obvious 
problem in executive functioning.  It was noted that overall 
the findings were similar to findings in 1992 and 1995.  It 
was also noted that the veteran was motivated for vocational 
retraining and wanted to return to college to obtain an 
associates' degree in business administration.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  The Board 
finds he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Court has recently 
held that a well-grounded claim for a total disability rating 
based upon individual unemployability is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  Norris v. West, 12 Vet. App. 413, 
421 (1999).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

Marginal employment, which is not considered substantially 
gainful employment, exists when earned annual income does not 
exceed the established poverty threshold for one person, or 
on a facts found basis, in cases such as employment in a 
protected environment, when income exceeds the established 
poverty threshold.  Id.  

In this case, the veteran's service-connected disabilities 
were incurred as the result of a single accident and, thus, 
met the threshold requirement under 38 C.F.R. § 4.16(a) 
(1999).  The Board finds, however, that while the veteran had 
a 60 percent service-connected disability and had requested 
entitlement to a increased rating in March 1994, there was no 
evidence of record indicating service-connected 
unemployability sufficient to raise a total disability based 
upon individual unemployability claim at that time.  But see 
Norris , 12 Vet. App. at 421.

The record reflects the RO found an effective date from 
October 14, 1994, was warranted because the veteran had 
continuously prosecuted his claim for an increased rating 
from that date.  There were no earlier claims for an increase 
based upon unemployability.  The Board notes the veteran 
experienced a serious occupational handicap prior to 
October 14, 1994, but that the record does not demonstrate he 
was unemployable solely as a result of his service-connected 
disabilities prior to that date.  In fact, there was no 
evidence of unemployability due to service-connected 
disability prior to the veteran's claim in August 1995.  

Service medical records show the veteran was at least 
moderately impaired in occupational functioning, but do not 
include evidence of a total occupational impairment.  A March 
1992 VA neuro-psychological examination report noted that 
after his accident the veteran had a successful active 
service occupation as a medical records clerk.  Although a 
May 1992 VA psychiatric evaluation noted persons with 
acquired brain damage were often non-competitive at the work 
place, the examiner noted the veteran was a good candidate 
for vocational rehabilitation.

Subsequent medical records dated in February 1994 show the 
veteran was experiencing employment difficulties as a result 
of family problems and increased severity of his service-
connected disabilities; however, the evidence does not 
indicate he was unemployable because of his service-connected 
disabilities.  The Board notes the veteran was receiving VA 
compensation for his disabilities based upon a determined 
average impairment in earning capacity.  See 38 C.F.R. § 4.1 
(1999).  The first medical opinion indicating the veteran was 
not employable as a result of these disabilities was provided 
in a July 1996 VA psychiatric evaluation.  

While the evidence reflects the veteran had difficulty with 
employment including as a result of his service-connected 
disabilities, no medical opinion was provided indicating he 
was unemployable as a result of these disabilities until July 
1996.  The record also reflects the veteran was working part-
time at a VA medical records section until October 1994 as 
part of his vocational rehabilitation plan.  Therefore, based 
upon the evidence of record, the Board finds the veteran is 
not shown to have been unemployable prior to 
October 14, 1994.

As to the veteran's claim that his post-service employment 
should not be considered substantially gainful employment 
because he worked in a protected environment, the Board finds 
the claim inconsistent with evidence provided by his previous 
employers.  The veteran's employers from 1992 to 1994 
reported no concessions had been made because of his 
disabilities.  The Board also notes that the veteran's 
reported annual earned income for 1993 and 1994 exceeded the 
poverty threshold for those years.  See 59 Fed. Reg. 62782 
(1994); 60 Fed. Reg. 65090 (1995).  Therefore, the Board 
finds the veteran was not engaged in marginal or protected 
employment prior to October 14, 1994.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign an earlier effective date. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
earlier effective date.



ORDER

Entitlement to an effective date earlier than October 14, 
1994, for a total rating based upon individual 
unemployability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

